NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                                   ANAZI S.,
                                   Appellant,

                                        v.

                 DEPARTMENT OF CHILD SAFETY, L.S.,
                            Appellees.

                             No. 1 CA-JV 20-0262
                               FILED 5-25-2021


           Appeal from the Superior Court in Maricopa County
                             No. JD532277
                The Honorable David King Udall, Judge

                                  AFFIRMED


                                   COUNSEL

David W. Bell Attorney at Law, Higley
By David W. Bell
Counsel for Appellant

Arizona Attorney General's Office, Phoenix
By Sandra Nahigian
Counsel for Appellee
                           ANAZI S. v. DCS, L.S.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge D. Steven Williams and Judge Jennifer B. Campbell joined.


M O R S E, Judge:

¶1           Anazi S. ("Father") appeals the juvenile court's order
terminating his parental rights to his child, L.S., arguing that the
Department of Child Safety ("DCS") failed to make diligent efforts to
reunify the family, that his due-process rights were violated, and that
termination was not in the child's best interests. We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             "We view the facts in the light most favorable to upholding
the juvenile court's order." Ariz. Dep't of Econ. Sec. v. Matthew L., 223 Ariz.
547, 549, ¶ 7 (App. 2010).

¶3             Father's child was placed in DCS's care in February 2019
based on allegations of neglect, domestic abuse, and Father's incarceration.
Father had been assaulted by the child's Mother, who attempted to stab
Father while he held the child. When police arrived, they noticed marijuana
was within the child's reach. Father was arrested and incarcerated for
marijuana possession and a probation violation. The child was eventually
found dependent as to Father and the juvenile court set a case plan of family
reunification.

¶4            Father was offered numerous reunification services after his
release from incarceration, including case-management services, child and
family team meetings, parenting classes, transportation, urinalysis testing,
visitation, substance-abuse counseling, and domestic-violence counseling.
But Father did not fully engage in the services offered. For instance, Father
failed to participate in an intake assessment at a counseling facility and
never received a psychological evaluation because he could not maintain
sobriety.

¶5            The record shows Father took some positive steps towards
reunification. He was discharged from substance-abuse counseling after
providing a medical marijuana card. And Father occasionally met with the
child to attempt to maintain a parental bond. However, Father consistently


                                      2
                           ANAZI S. v. DCS, L.S.
                           Decision of the Court

failed to attend his parent-child meetings, failed to undergo domestic-
violence counseling, and was arrested for allegedly hitting his then-
girlfriend, though the charges were eventually dropped.

¶6           Due to Father's failure to address his domestic-violence
issues, DCS moved for termination based on abandonment, six months in
an out-of-home placement, nine months in an out-of-home placement, and
fifteen months in an out-of-home placement. The court held a two-day trial.

¶7             At trial, a DCS case worker testified, providing evidence
supporting termination of Father's rights. The case worker also testified
about the reunification services provided to Father. In at least one instance
the case worker's testimony conflicted with other records, but she yielded
to the accuracy of the records when presented with the alleged
inconsistency. Notably, the case worker was pressed on whether Father
was offered domestic-violence counseling because his counseling records
never expressly indicated a referral to domestic-violence services. The case
worker clarified that Father was referred for "mental health" services, which
"falls under th[e] [domestic violence] category."

¶8              Ultimately, the court denied DCS's petition as to the
abandonment ground but granted the petition to terminate Father's rights
based on the six, nine, and fifteen months in out-of-home placement
grounds. The juvenile court entered findings of fact and conclusions of law
supporting its ruling, but copied substantial portions of the fact section
from DCS's petition to terminate Father's rights. Because facts had changed
after the filing of the petition, the court's findings contained inaccuracies.

¶9             Father timely appealed and argued, in part, that the juvenile
court's findings had to be vacated because they contained numerous
material misstatements of fact. DCS agreed that the court's findings of fact
failed to account for facts that arose after the petition to terminate Father's
rights, and asked this Court to stay the appeal so the juvenile court could
correct its error. We did so. See generally Logan B. v. Dep't of Child Safety,
244 Ariz. 532, 537, ¶ 11 n.5 (App. 2018) (noting this Court's discretion to
"suspend [an] appeal and revest jurisdiction in the juvenile court for the
limited purpose of allowing the court to make the required written
findings"); ARCAP 3(b); see also Ariz. R.P. Juv. Ct. 103(B). The court then
issued corrected findings of fact and conclusions of law. We have
jurisdiction under A.R.S. §§ 8-235(A), 12-120.21(A)(1), and -2101(A).




                                      3
                            ANAZI S. v. DCS, L.S.
                            Decision of the Court

                               DISCUSSION

¶10           Father argues the juvenile court erred in finding DCS made
diligent efforts to reunify the family. He also argues that DCS and the
juvenile court violated his due-process rights and that the juvenile court
erred in determining termination of Father's rights was in the child's best
interests.

¶11           The right to custody of one's child is fundamental but not
absolute. Michael J. v. Ariz. Dep't of Econ. Sec., 196 Ariz. 246, 248-49, ¶¶ 11-
12 (2000). Termination of parental rights is not favored and "generally
should be considered only as a last resort." Maricopa Cnty. Juv. Action No.
JS-500274, 167 Ariz. 1, 4 (1990). On appeal, we do not reweigh the evidence
but "look only to determine if there is evidence to sustain the court's ruling."
Mary Lou C. v. Ariz. Dep't of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004).

¶12            When seeking termination based on six, nine, and fifteen
months in out-of-home placement, DCS is required to make diligent efforts
to provide the parent with appropriate reunification services. See A.R.S. §
8-533(B)(8). DCS meets this obligation by providing the parent with "the
time and opportunity to participate in programs designed to help h[im]
become an effective parent. . . ." Maricopa Cnty. Juv. Action No. JS-501904,
180 Ariz. 348, 353 (App. 1994). DCS is only obligated to provide services
that have a "reasonable prospect of success." Mary Ellen C. v. Ariz. Dep't of
Econ. Sec., 193 Ariz. 185, 192, ¶ 34 (App. 1999).

¶13           Father does not dispute that he was offered numerous
services but argues DCS did not make diligent efforts because the case-
worker's testimony was supposedly rife with inaccuracies and falsehoods.
DCS contests Father's characterization of the case-worker's testimony and
argues that Father essentially asks this Court to second-guess the credibility
determination made by the juvenile court. We agree with DCS.

¶14           As an appellate court, we do not reweigh the evidence. See
Alma S. v. Dep't of Child Safety, 245 Ariz. 146, 151, ¶ 18 (2018). Father's
critique of the case-worker's testimony does not undermine the juvenile
court's finding that DCS made diligent efforts to reunify the family. Even
if the case worker was mistaken about some details, Father does not dispute
that he was offered numerous services, nor does he suggest what more DCS
should have done. On this record, we reject Father's argument and affirm
the juvenile court's finding that DCS met its burden under the time-in-out-
of-home-placement grounds.




                                       4
                           ANAZI S. v. DCS, L.S.
                           Decision of the Court

¶15           Separately, Father argues his due-process rights were
violated because the inaccuracies in the juvenile court's original findings of
facts and conclusions of law show that Father could not have received a
fundamentally fair trial. He buttresses this argument by again pointing to
alleged falsehoods in the case-worker's testimony. But Father misconstrues
the record, the testimony in question, and DCS's statements related to the
original findings of fact. We have reviewed the record and conclude that
the termination proceedings afforded Father a fair and complete chance to
be heard. Father's argument is premised on the idea that the errors in the
original findings of fact and conclusions of law render the entire
termination proceeding constitutionally suspect. Father cites no law in
support of his position nor does he acknowledge that the court entered
corrected findings of fact and conclusions of law to correct any deficiency
in the previous ruling. His argument is without merit.

¶16            Father finally challenges the court's best-interests finding. He
claims that because the court erred in finding DCS proved the statutory
grounds justifying termination, the juvenile court necessarily erred in
making any best-interests determination. Because we affirm the juvenile
court's determination that the statutory grounds were proven, we reject
Father's best-interests argument.

                               CONCLUSION

¶17          For the reasons above, we affirm the juvenile court's
termination of Father's parental rights to the child.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         5